DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/21; 10/26/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant disclosed that “the present disclosure provides a non-coherent communication system” (see par [0066] of the Application Publication) and that FIG. 4 illustrates an example of a coherent communication system (par [0064]).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 9, 14, and 16 have been interpreted under 35 U.S.C. 112, sixth paragraph. 
Claim limitations “means for dividing” (claim 9); “means for mapping” (claim 9); “means for generating” (claims 9, 14, 16); “means for transmitting” (claim 9) invoke 35 U.S.C. 112(f).  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9, 14, and 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
Means for dividing appears to be controller/processor (par [0117] of the Application Publication);
Means for mapping appears to be controller/processor (par [0117] of the Application Publication);
Means for generating appears to be controller/processor (par [0117] of the Application Publication);
Means for transmitting appears to be transceiver (par [0101] of the Application Publication).

If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding Claim 25, the claim is directed to a computer-readable medium.  Normally, the claim would be statutory.  However, as evidenced in an application’s disclosure (see ¶ [0032] the computer readable medium includes computer storage media. Storage media may be any available media that can be accessed by a computer), the claim does not explicitly exclude transitory computer readable medium. 
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification does not definitively exclude a computer readable medium as a non-statutory signal, carrier waver, etc.) the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.
For instance, amending claim to “A non-transitory computer-readable medium storing computer executable code ...” would explicitly limit the claimed subject matter to a statutory subject matter, and thus, overcome the instant 35 U.S.C.§101 rejection.
Claims 26-30 are rejected for their dependencies to claim 25. 

	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 17-18, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qin et al. (WO 2020/187054A1)(a machine translation provided herewith is used in mapping below).

Regarding Claim 1, Qin et al. discloses A method of wireless communication at a transmitting device (Qin et al. discloses a method and communication device for transmitting data in the communication field (page 2, paragraph under subheading of technical field); can be applied to wireless communication between communication devices (page 17, fourth paragraph)), comprising: dividing an information payload comprising a set of bits into multiple subsets of bits (Qin et al. discloses that a bit stream to be transmitted includes one or more bits that has not undergone physical layer bit-level processing such as segmentation (page 24, first paragraph under number 4 subheading); the bit stream to be transmitted can be divided into multiple groups correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph)); mapping each of the multiple subsets of bits into a respective sequence of complex symbols (Qin et al. discloses that modulation process can be regarded as a modulation mapping of bit values to modulation symbol groups (page 28, fourth paragraph); each of the P first symbols is QPSK symbol, that is, the value of any symbol in the P first symbols is a complex number (page 29, third paragraph); each constellation point corresponds to P complex modulation symbols (page 4, first paragraph; page 22, first-third paragraphs under subheading of constellation diagram); the transmitting end device maps P first symbols to N resource units of M antenna ports (page 81, first paragraph under Step C3; page 54, first paragraph under Step A3)); generating a non-coherent transmission signal based on the respective sequences (Qin et al. discloses that a sending end maps the obtained complex-valued modulation symbols or the complex0valued symbols obtained based on the obtained complex0valued modulation symbols to time-frequency resources for transmission (page 22, second paragraph under subheading of constellation diagram)); and transmitting the non-coherent transmission signal to a receiving device (Qin et al. discloses that a transmitting end device uses M antenna ports to transmit P second symbols on N resource unit (page 28, first and second paragraphs)).  	
	
Regarding Claim 2, Qin et al. discloses The method of claim 1, and further, Qin et al. discloses wherein the set of bits comprises a set of coded bits (Qin et al. discloses that after the stream is channel coded and scrambled, the obtained new bit stream is grouped to determine the first bit to be modulated (page 27, third paragraph; page 72, Example 5-A, Step C1)).  

Regarding Claims 9 and 25, Claims 9 and 25 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claims 1 and 17.   Therefore, claims 9 and 25 are also rejected for similar reasons set forth in claims 1 and 17.
	
Regarding Claims 10, 18, and 26, Claims 10,18, and 26 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claim 2.   Therefore, claims 10,18, and 26 are also rejected for similar reasons set forth in claim 2.

Regarding Claim 17, Qin et al. discloses An apparatus for wireless communication at a transmitting device (transmitting end device (page 4, first paragraph; page 100, third paragraph)), comprising: a memory (memory (page 100, fifth paragraph); and at least one processor (processor, page 100, fourth paragraph)) coupled to the memory and configured to: 030284.187039Qualcomm Ref. No. 200366divide an information payload comprising a set of bits into multiple subsets of bits (Qin et al. discloses that a bit stream to be transmitted includes one or more bits that has not undergone physical layer bit-level processing such as segmentation (page 24, first paragraph under number 4 subheading); the bit stream to be transmitted can be divided into multiple groups correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph)); map each of the multiple subsets of bits into a respective sequence of complex symbols (Qin et al. discloses that modulation process can be regarded as a modulation mapping of bit values to modulation symbol groups (page 28, fourth paragraph); each of the P first symbols is QPSK symbol, that is, the value of any symbol in the P first symbols is a complex number (page 29, third paragraph); each constellation point corresponds to P complex modulation symbols (page 4, first paragraph; page 22, first-third paragraphs under subheading of constellation diagram); the transmitting end device maps P first symbols to N resource units of M antenna ports (page 81, first paragraph under Step C3; page 54, first paragraph under Step A3)); generate a non-coherent transmission signal based on the respective sequences (Qin et al. discloses that a sending end maps the obtained complex-valued modulation symbols or the complex0valued symbols obtained based on the obtained complex0valued modulation symbols to time-frequency resources for transmission (page 22, second paragraph under subheading of constellation diagram)); and transmit the non-coherent transmission signal to a receiving device (Qin et al. discloses that a transmitting end device uses M antenna ports to transmit P second symbols on N resource unit (page 28, first and second paragraphs)).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (WO 2020/187054A1) and further in view of Yeo et al. (U.S. Patent Application Publication No. 2021/0050956).

Regarding Claim 3, Qin et al. teaches The method of claim 2, and although teaching that channel coding is performed on the bit stream to be transmitted when multiple modulation resource blocks are used to transmit the bit stream (page 71, fifth paragraph), Qin et al. does not explicitly teach wherein the coded bits are generated from at least one of a cyclic redundancy check (CRC) code, an error correction code, or a rate matching feature.  Yeo et al. teaches such a limitation. 
	Yeo et al. is directed to apparatus and method for managing soft buffer in wireless communication system.  More specifically, Yeo et al. teaches that a CRC for a CB is added to the segmented CB, a data bit of the CB and the CRC are encoded into a channel code to determine coded bits (par [0105]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. so that data bit of the CB and the CRC are encoded into a channel code to determine coded bits, as taught by Yeo et al.  The modification would have allowed the system to encode data (see Yeo et al., par [0101]). 

Regarding Claims 11, 19, and 27, Claims 11, 19, and 27 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claim 3.   Therefore, claims 11, 19, and 27 are also rejected for similar reasons set forth in claim 3.

Claims 4, 6-8, 12, 14-16, 20, 22-24, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (WO 2020/187054A1) and further in view of Onggosanusi et al. (U.S. Patent Application Publication No. 2018/0159707).

Regarding Claim 4, Qin et al. teaches The method of claim 1, however, Qin et al. does not explicitly teach wherein generating a non-coherent transmission signal based on the respective sequences further comprises concatenating the respective sequences to form the non-coherent transmission signal.  Onggosanusi et al. teaches such a limitation. 
	Onggosanusi et al. is directed to method and apparatus for multistream transmission.  More specifically, Onggosanusi et al. teaches a large TB includes many CBs mapped onto an allocated resource (par [0274]; FIG. 12), where the first CB is segmented into N seg parts where each part is composed of QL bits (par [0279]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. so that generating a non-coherent transmission signal based on the respective sequences comprises concatenating the respective sequences to form the non-coherent transmission signal, as taught by Onggosanusi et al.  The modification would have allowed the system to ensure that the QAM symbols from each CB are mapped across the allocated transmission bandwidth (see Onggosanusi et al., par [0274]). 

Regarding Claim 6, Qin et al. teaches The method of claim 1, and further, Qin et al. teaches wherein the generating the non-coherent transmission signal comprises: adding identification information to each of M groups of bits to form M bit strings (Qin et al. teaches that the number of resource units that carry the first bit to be modulated is N, and that N resource units are resource units included in one modulation resource block (page 3, last paragraph); bit stream to be transmitted can be divided into multiple groups, and the multiple groups of bits correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph), where resource units can be read as M bit strings), wherein the multiple subsets of bits are partitioned into groups (Qin et al. teaches that bit stream to be transmitted can be divided into multiple groups, and the multiple groups of bits correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph)); 030284.1870137Qualcomm Ref. No. 200366mapping each of the M bit strings to the respective sequence of length n (Qin et al. teaches that each resource unit group (resource block) in the t resource unit groups includes multiple resource units, and the N resource units used to carry the first resource to be modulated are resources units in any resource unit group in the t resource unit groups (page 71, second paragraph)); and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of length n (Qin et al. teaches that a transmitting end device uses M antenna ports to transmit P second symbols on N resource unit (page 28, first and second paragraphs)).  
Although teaching that non-coherent signal is transmitted. Qin et al. does not explicitly teach adding identification information to each of M groups of bits to form M bit strings; and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n.  Onggosanusi et al. teaches such a limitation. 
Onggosnusi et al. is directed to method and apparatus for multistream transmission.  More specifically, Onggosanusi et al. teaches adding identification information to each of M groups of bits to form M bit strings (Onggosnusi et al. teaches that each CB has sequence number (FIG. 12)); and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n (a large TB includes many CBs mapped onto an allocated resource (par [0274]; FIG. 12), where the first CB is segmented into N seg parts where each part is composed of QL bits (par [0279]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. so that super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n, as taught by Onggosanusi et al.  The modification would have allowed the system to ensure that the QAM symbols from each CB are mapped across the allocated transmission bandwidth (see Onggosanusi et al., par [0274]). 

Regarding Claim 7, the combined teachings of Qin et al. and Onggosnusi et al. teach The method of claim 6, and further, the references teach wherein the identification information indicates an identity of each of the groups from the M groups of bits involved in the super-positioned sequence (Onggosnusi et al. teaches that each CB has sequence number (FIG. 12)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. so that the identification information indicates an identity of each of the groups from the M groups of bits involved in the super-positioned sequence, as taught by Onggosanusi et al.  The modification would have allowed the system to ensure that the QAM symbols from each CB are mapped across the allocated transmission bandwidth (see Onggosanusi et al., par [0274]). 

Regarding Claim 8, Qin et al. teaches The method of claim 1, and further, Qin et al. teaches wherein generating the non-coherent transmission signal comprises: partitioning the multiple subsets of bits into M groups of bits to form M bit strings (Qin et al. teaches that the number of resource units that carry the first bit to be modulated is N, and that N resource units are resource units included in one modulation resource block (page 3, last paragraph); bit stream to be transmitted can be divided into multiple groups, and the multiple groups of bits correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph), where resource units can be read as M bit strings); mapping each of the M bit strings to the respective sequence based on a sequence set of length n (Qin et al. teaches that each resource unit group (resource block) in the t resource unit groups includes multiple resource units, and the N resource units used to carry the first resource to be modulated are resources units in any resource unit group in the t resource unit groups (page 71, second paragraph); length of resource unit N is used); and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n (Qin et al. teaches that a transmitting end device uses M antenna ports to transmit P second symbols on N resource unit (page 28, first and second paragraphs)).  
	Although teaching that non-coherent signal is transmitted. Qin et al. does not explicitly teach and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n.  Onggosanusi et al. teaches such a limitation. 
Onggosnusi et al. is directed to method and apparatus for multistream transmission.  More specifically, Onggosanusi et al. teaches and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n (a large TB includes many CBs mapped onto an allocated resource (par [0274]; FIG. 12), where the first CB is segmented into N seg parts where each part is composed of QL bits (par [0279]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. so that super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n, as taught by Onggosanusi et al.  The modification would have allowed the system to ensure that the QAM symbols from each CB are mapped across the allocated transmission bandwidth (see Onggosanusi et al., par [0274]). 

Regarding Claims 12, 14-15, 20, 22-23, 28, and 30, Claims 12, 14-15, 20, 22-23, 28, and 30 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claims 4 and 6-7.   Therefore, claims 12, 14-15, 20, 22-23, 28, and 30 are also rejected for similar reasons set forth in claims 4 and 6-7.

Regarding Claim 16, Qin et al. teaches The apparatus of claim 9, and further, Qin et al. teaches wherein the means for generating the non-coherent transmission signal is configured to: partition the multiple subsets of bits into M groups of bits to form M bit strings (Qin et al. teaches that the number of resource units that carry the first bit to be modulated is N, and that N resource units are resource units included in one modulation resource block (page 3, last paragraph); bit stream to be transmitted can be divided into multiple groups, and the multiple groups of bits correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph), where resource units can be read as M bit strings); map each of the M bit strings to the respective sequences based on a respective sequence set of length n (Qin et al. teaches that each resource unit group (resource block) in the t resource unit groups includes multiple resource units, and the N resource units used to carry the first resource to be modulated are resources units in any resource unit group in the t resource unit groups (page 71, second paragraph); determined sequence set of length n is implied as length of resource unit N is used); and super-position each of the respective sequences of the length n to generate a super-positioned sequence of the length n (Qin et al. teaches that a transmitting end device uses M antenna ports to transmit P second symbols on N resource unit (page 28, first and second paragraphs)).  
	Although teaching that non-coherent signal is transmitted. Qin et al. does not explicitly teach and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n.  Onggosanusi et al. teaches such a limitation. 
Onggosnusi et al. is directed to method and apparatus for multistream transmission.  More specifically, Onggosanusi et al. teaches and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n (a large TB includes many CBs mapped onto an allocated resource (par [0274]; FIG. 12), where the first CB is segmented into N seg parts where each part is composed of QL bits (par [0279]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. so that super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n, as taught by Onggosanusi et al.  The modification would have allowed the system to ensure that the QAM symbols from each CB are mapped across the allocated transmission bandwidth (see Onggosanusi et al., par [0274]).  

Regarding Claim 24, Claim 24 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 16.   Therefore, claim 24 is also rejected for similar reasons set forth in claim 16.

Allowable Subject Matter
Claims 5, 13, 21, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414